Exhibit 10(a)

 

THE FIRST NATIONAL BANK OF BLUEFIELD

 

EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

This EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENT is made as of the 1st day
of April, 1988, by and between The First National Bank of Bluefield, a West
Virginia corporation (the “Company”) and                                 , an
executive employed by the Company (the “Executive”).

 

1. Definitions. Where indicated by initial capital letters, the following terms
shall have the following meaning:

 

(a) Agreement: The Executive Split Dollar Life Insurance Agreement (including
Schedules and attachments) entered into between the Company and Executive
pursuant to the Plan.

 

(b) Amount: The level of insurance specified by Executive in Schedule A which
shall not be more than 5 times Executive’s Compensation.

 

(c) Beneficiary: The person or persons designated in writing by Executive to
receive the Amount.

 

(d) Cause: Cause means, but is not limited to, a determination by the Company
that Executive may have been guilty of criminal conduct (regardless of whether
proven or admitted), gross negligence or willful misconduct in the performance
of his duties or otherwise, or has engaged in conduct which, if generally known,
would bring discredit to or give rise to adverse publicity to the Company.

 

(e) Compensation: Compensation means the Executive’s annual rate of total cash
compensation as in effect on January 1 of any year of an election to increase
the Amount.

 

(f) Insurer: Crown Life Insurance Company, or any other insurance company
issuing a life insurance contract on Executive’s life.

 

(g) Plan: The First National Bank of Bluefield Executive Split Dollar Life
Insurance Plan.

 

(h) Policy: One or more life insurance contracts issued on the life of Executive
pursuant to the Plan as identified on Schedule A.

 

(i) Recoverable Amount: The Company’s annual premium, exclusive of any rating,
less any amount received from the Executive, compounded at 6% interest
(compounded annually).

 

(j) Company Cumulative Outlay: The Company’s cumulative total premiums paid to
the Insurer, exclusive of ratings, less all amounts received from the Executive
for the Policy.

 

(k) Roll-out: Division of the policy into two separate policies, one to be
retained by the Company, and the other to be transferred to the Executive.

 

(l) Retirement: Termination of employment (except for Cause) after attainment of
age 55 with at least ten years of service.

 

2. Application of Insurance. The Company will apply to the Insurer for a Policy
with a face amount at least equal to the amount of insurance to which the
Executive is entitled under the Plan. The Company may apply for additional
insurance to insure payment to the Company of the Recoverable Amount. The
Company and the Executive agree to take any action necessary to cause the
Insurer to issue the Policy. The Policy shall be subject to the terms of this
Agreement.

 

3. Amount or Insurance. Executive shall have the right to specify initially the
Amount, which shall not be more than 5 times Executive’s Compensation. Executive
may thereafter increase the Amount as of April 1 of any subsequent year. If
Executive is not then insurable at standard rates, the additional rating shall
be paid by the Company. Any increase in the Amount shall be not less than
$50,000.

 

4. Ownership. The Company shall be the owner of the Policy, and it may exercise
all ownership rights granted to the owner by the terms of the Policy except as
otherwise provided in this Agreement. The Company shall keep possession of the
Policy.

 

5. Dividend Option. All dividends declared by the Insurer on the Policy shall be
applied to purchase additional paid-up life insurance on the life of the
Executive. The dividend option will not be changed without Executive’s written
consent.

 

6. Payment of Premiums.

 

(a) The Company agrees to pay the total amount of each annual Policy premium on
or before the due date of such premium, or within the grace period provided, if
any.

 

(b) Thirty (30) days prior to the due date of each annual Policy premium, the
Company shall notify the Executive of the exact amount due from the Executive to
the Company as a premium payment. The amount due shall be equal to the lesser of
(a) the annual cost of the term life insurance protection on the life of



--------------------------------------------------------------------------------

the Executive as measured by the PS-58 rate (or substitute table) published from
time to time by the Internal Revenue Service, and (b) the term rates published
from time to time by the Insurer, as determined by the Insurer. The annual
amount payable by Executive may be deducted ratably from Executive’s
Compensation.

 

7. Death Benefits.

 

(a) Upon the Executive’s death, the Company will promptly take the appropriate
action to obtain the death benefits provided under the Policy, and

 

(i) The Company shall be entitled to receive the excess of the total Policy
proceeds over the Amount specified by Executive pursuant to Section 3. The
receipt by the Company of the excess over the amount shall constitute
satisfaction of the Executive’s obligation to the Company under this Agreement;
and

 

(ii) the beneficiary or beneficiaries named under the Policy shall be entitled
to receive the Amount which shall be paid in accordance with the settlement
option elected by the Company at the Executive’s request.

 

(b) If at the time the Amount becomes payable because of Executive’s death there
is no effective beneficiary designation, the Amount shall be paid to the
Executive’s estate.

 

(c) If any beneficiary who is entitled to receive a payment from the Company
pursuant to this Agreement is a minor, the Company, in its discretion, may
dispose of such amount in any one or more of the following ways:

 

(i) By payment of the Amount directly to the minor;

 

(ii) By application of the Amount for the benefit of the minor;

 

(iii) By payment of the Amount to a parent of the minor or to any adult person
with whom the minor is living at the time or to any person who is legally
qualified and is acting as guardian of the minor or of the property of the
minor, provided that the parent or adult person to whom any amount is to be paid
had advised the Company in writing that he or she will hold or use the Amount
for the benefit of the minor.

 

(iv) By payment of the Amount to a custodian selected by the Company under the
appropriate Uniform Transfers to Minors Act.

 

(d) If a beneficiary who is entitled to receive a payment from the Company under
this Agreement is physically or mentally incapable of personally receiving and
giving a valid receipt for any payment due, the payment may be made to the
beneficiary’s legal representative, the person’s spouse, son, daughter, parent,
brother, sister or other person deemed by the Company to have incurred expense
for the person otherwise entitled to payment.

 

(e) The selection of a method of distribution under this Section shall be in the
discretion of the Company, and the Company may not be compelled to select any
method it does not deem to be in the best interest of the distributee.

 

8. Policy loans.

 

(a) The Company has the right to obtain loans secured by the Policy from the
Insurer or from others. The Company also has the right to assign the Policy as
security for the repayment of such loans. The amount of such loans together with
interest thereon shall at no time exceed the Company Cumulative Outlays. All
interest charges with respect to any loans shall be paid by the Company.

 

(b) If the Policy is assigned or encumbered in any way, other than a Policy
Loan, on the date of the Executive’s death, the Company shall secure a release
or discharge of the assignment or encumbrance to ensure the prompt payment of
death proceeds under the Policy to the Executive’s beneficiary or beneficiaries.

 

9. Timing of Roll-Out. Roll-out shall occur no later than the first policy
anniversary on which:

 

(1) the Company may retain a policy with cash surrender value equal to the
Company Cumulative Outlays and with death benefits at least equal to the
Recoverable Amount, and

 

(2) the Executive may receive a policy with death benefits at least equal to the
Amount of coverage specified by the Executive, with no outlays required to
sustain this Amount based on the Dividend schedule in effect on the Roll-out
date, and with no loans. The Executives may elect an earlier Roll-out date
provided that the Company receives a policy with cash surrender value equal to
Company Cumulative Outlays and with death benefits at least equal to the
Recoverable Amount.

 

10. Amendment and Termination of Agreement.

 

(a) This Agreement may not be amended, altered, or modified except in writing
and signed by the Company and the Executive.

 

(b) This Agreement shall terminate upon the earliest to occur of any of the
following events:

 

(i) Roll-out

 

(ii) termination of the Executive’s employment other than by reason of the
death, retirement, or disability (unless the Company determines that Executive
shall be treated as an active employee after a termination of employment);

 

2



--------------------------------------------------------------------------------

(iii) cessation of the Company’s business or the bankruptcy, receivership or
dissolution of the Company, unless the Company’s business is continued by a
successor corporation or business entity;

 

(iv) termination of the Agreement by Executive upon written notice to the
Company; or

 

(v) termination of the Plan by the Company.

 

(c) If the Executive’s termination of employment with the Company is by reason
of disability (as determined by the Company) or by reason of Retirement, this
Agreement shall remain in full force and effect.

 

11. Disposition of Policy on Termination of Agreement.

 

(a) As of the Executive’s Roll-out date, the Company shall provide the Policy
into two policies, retaining one policy with a cash surrender value equal to the
Company Cumulative Outlays and a death benefit at least equal to the Recoverable
Amount. The Company shall transfer the remaining policy to the Executive.

 

(b) If this Agreement is terminated because of the Executive’s termination of
employment for cause (as determined by the Company), the Executive shall have no
rights to the Policy and shall not be permitted to effectuate a Roll-out at any
time.

 

(c) If this Agreement is terminated because of the Executive’s termination of
employment for a reason other than cause, retirement, or a disability, or
pursuant to Section 10 (b) (iii) or (v) of this Agreement, the Executive, at any
time within thirty (30) days after his termination of employment (or longer
period as allowed by the Company) shall have the absolute right to purchase all
of the Company’s right, title and interest in the Policy free and clear of all
liens, claims or encumbrances (including any Policy loans) for cash, by
tendering to the Company an amount equal to the Company’s Recoverable Amount.
The Executive may direct the Company to borrow against the cash value of the
Policy or surrender any paid-up additions to the Policy and purchase the Policy,
subject to any such Policy loan, for an amount equal to the Company’s
Recoverable Amount less such borrowed or cashed-in values.

 

12. Miscellaneous.

 

(a) This Agreement shall not affect any rights the Executive may otherwise have
under any pension, profit sharing or other employee benefit plan established by
the Company.

 

(b) This Agreement shall be binding on the Company, its successors and assigns,
and it shall be interpreted in accordance with the laws of West Virginia.

 

(c) Except as permitted by law or by the Company’s written consent, any benefits
to which the Executive or his beneficiaries may become entitled under this
Agreement shall not be subject to anticipation, alienation, sale, transfer,
assignment, or pledge. The Company shall not be liable for, or subject to, the
debts, contracts, liabilities, or torts of any person entitled benefit under
this Agreement.

 

(d) This Agreement shall not confer upon the Executive any legal or equitable
right against the Company except as expressly provided in this Agreement, the
Plan and the Policy.

 

(e) Neither this Agreement, the Plan nor the Policy shall constitute an
inducement or consideration for the employment of the Executive and shall not
give the Executive any right to be retained in the employ of the Company, and
the Company hereby retains the right to discharge the Executive at any time,
with or without cause.

 

(f) The Executive’s interest under this Agreement, the Plan and the Policy, may
be assigned by the Executive upon written notice to the Company.

 

(g) If a provision of this Agreement is not valid or enforceable, that fact in
no way affects the validity of enforceability of any other provision.

 

In consideration of the foregoing, the Company and the Executive have executed
this Agreement in duplicate, all as of the day and year first written above.

 

THE FIRST NATIONAL BANK OF BLUEFIELD

By:

 

 

--------------------------------------------------------------------------------

 

 

3